 

 

Case 2:19-cv-01489-RSM Document 16 Filed 10/15/19 Page 1 of 2

——— FILED NTEREL
omen ENTERE!
‘manne LODGED meme RECEIVES:

OCT 15 2019

f SEAri LE
CLERK US. DISTRICT Cups
WESTERN DISTRICT OF WASHING ig
BEpUI

BY

   

King Abdul Mumin E]
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-cv-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

I, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, declare under penalty of perjury that the
following facts are true and correct to the best of my information and belief:

1. I am the plaintiff in this action.

2. A complaint was filed herein on Heather Winslow Barr and service of

process was had on the defendants attorney LAW OFFICES OF DAVID P. TRACY & ZOTTMAN on
9/18/2019.

3. More than twenty one (21) days have elapsed since the defendant in this action

served, and the defendant has failed to plead or otherwise defend as provided by the Federal

 
 

Case 2:19-cv-01489-RSM Document 16 Filed 10/15/19 Page 2 of 2

Rules of Civil Procedure.

ay ny ot

ogo : " ae
f i eof eng,
p ii ¥ fb

 

 
   

Plaintiff
